Citation Nr: 0924934	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 decision by the RO 
that, in pertinent part, denied service connection for 
hearing loss and tinnitus.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in April 2008, the Veteran checked a box indicating that he 
wanted "a BVA hearing at a local VA office before a Member, 
or Members, of the BVA.  He withdrew the request in May 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran says that he was "blown out" of a foxhole by a 
German "Tiger" tank during combat in World War II.  When he 
filed his claim for VA benefits in May 2006, he reported that 
he had ringing in his ears and could not hear for a couple of 
weeks after that event.  He said that some of his hearing 
came back in the right ear, but never the left.  When he 
presented for VA treatment in November 2006, he reported 
bilateral, essentially constant tinnitus that began in 
service.

The Veteran's service treatment records are unavailable, 
apparently having been lost in a fire at the National 
Personnel Records Center in 1973.  Notably, however, the RO 
has conceded his participation in combat.  See Deferred 
Rating Decision, dated May 2007.  Under the law, VA is 
required to accept a combat veteran's statements as to 
injuries sustained in combat, so long as the statements are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service and there no is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

The Veteran was examined for VA compensation purposes in 
August 2007.  Following examination of the Veteran, and 
review of his claims file, the examiner concluded that it was 
unlikely that the Veteran's hearing loss and tinnitus were 
related to his military service.  In discussing the Veteran's 
history, the examiner noted, among other things, that the 
Veteran reported a bilateral, progressive hearing loss, worse 
in his left ear, which "began 10 years ago."  The examiner 
also noted that the Veteran reported tinnitus that "began 10 
years ago."  In support of his opinion as to etiology, the 
examiner cited the "lack of evidence in the [claims]-file 
and the lack of proximity between the dates of service and 
the onset of the hearing loss and tinnitus and the date of 
this evaluation . . . ."

The history recorded in the report of the August 2007 VA 
examination appears to be inconsistent with the Veteran's 
prior statements with respect to onset.  As noted above, the 
Veteran, in May and November 2006, appeared to indicate that 
he had experienced continuity of symptoms since service.  The 
examiner's opinion, on the other hand, appears to be based on 
a much later date of onset.  A new examination is required so 
that this matter can be clarified.  38 C.F.R. § 19.9 (2008).

In a statement received in December 2007, the Veteran 
reported that a hearing deficit was identified on examination 
in the early 1960's, in connection with his employment at 
Bethlehem Steel.  The records of that examination are not in 
the claims file.  Because those records could contain 
information that bears on the outcome of the Veteran's 
appeal, efforts should be made to obtain them.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2008). 

Records of the Veteran's VA treatment were last obtained in 
May 2007.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claims are adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
any relevant records of examination and/or 
treatment he received in connection with his 
employment at Bethlehem Steel, and to 
identify, and provide releases for (where 
necessary), any other care providers who 
might possesses new or additional evidence 
pertinent to the claims here on appeal.  If 
he provides adequate identifying 
information, and the necessary release(s), 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran may 
have received since December 15, 2006, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiology examination.  
After reviewing the claims file, examining 
the Veteran, and eliciting a complete 
history as the onset of his hearing loss and 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the Veteran 
has a current hearing disability and/or 
tinnitus that can be attributed to service, 
to include any in-service exposure to noise.  
In so doing, the examiner should accept as 
true the Veteran's statements with respect 
to events occurring in combat.  A complete 
rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

